Citation Nr: 1735822	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  05-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee with laxity. 

2.  Entitlement to a compensable initial rating for a right knee sprain prior to November 19, 2012, and in excess of 10 percent from that date.  

3.  Entitlement to a compensable initial rating for a right shoulder sprain prior to November 19, 2012, and in excess of 10 percent from that date.  

4.  Entitlement to a compensable initial rating for a left shoulder sprain prior to November 19, 2012, and in excess of 10 percent from that date.  

5.  Entitlement to a compensable rating for chronic urethritis prior to June 14, 2010, and in excess of 40 percent from that date.  

6.  Entitlement to a compensable rating for asthmatic bronchitis prior to October 17, 2007, and in excess of 30 percent from that date.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to July 1997. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision which, in pertinent part, granted service connection for degenerative joint disease of the left knee at a disability rating of 10 percent rating effective June 16, 2004, and a right knee sprain and bilateral shoulder sprain at disability ratings of zero percent effective June 16, 2004.  The Veteran submitted a notice of disagreement with this decision in July 2005 in which he sought an initial rating greater than 10 percent for degenerative joint disease of the left knee and initial compensable ratings for a right knee sprain and bilateral shoulder sprain. 

In April 2007, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In March 2010, the Board denied the Veteran's claims for increased compensation. The Veteran, through his representative, appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In connection with this appeal, the VA's Office of General Counsel and the Veteran, through his representative, filed a Joint Motion for Remand (Joint Motion) with the Court, which granted the Joint Motion in December 2010.  Thereafter, the case was remanded by the Board in June 2011 for development pursuant to the directives of the Joint Motion.  

Following the June 2011 Remand, a December 2013 rating decision assigned increased ratings of 10 percent for a right knee, right shoulder, and left shoulder sprains effective from November 19, 2012.  As such, the appeal with respect to these issues has been characterized as reflected on the Title Page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that in a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation).  

Also following the June 2011 Remand, a January 2014 rating decision increased the rating for chronic urethritis to 40 percent effective from June 14, 2010, and the rating for asthmatic bronchitis to 30 percent effective from October 17, 2007.  The matter of the compensation assigned for these disabilities was included in a January 2014 supplemental statement of the case (SSOC), and the Veteran's attorney perfected an appeal with respect to these matters by way of timely argument received in February 2014.  As such, these issues are also on appeal as characterized on the Title Page.  38 C.F.R. § 20.302(c) (2017).  Id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations to address the service connected disabilities at issue in November 2012, the reports from which do not reflect results of range of motion testing in active versus passive motion and, with respect the knees, weight-bearing and nonweight-bearing as required by Correia v. McDonald, 28 Vet. App. 158 (2016).  See also Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  Moreover, in correspondence received in May 2017, the Veteran specified that each of his disabilities had worsened in severity since his last examination, to include increased pain, weakness, and endurance in both knees, increased pain, weakness and limitation of motion of the shoulders, increased medication and voiding problems with respect to urethritis, and the use of oral inhalers, and need to change medications with respect to bronchitis.  

While new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174   (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 
In this case, the Board finds that updated medical examinations assessing the current severity of the Veteran's service-connected disabilities are necessary to adequately decide each claim for a higher rating. Indeed, the Veteran is competent to attest to his worsened symptomatology, to include increased pain, use of medication, and limitation in activities of daily life. As such, the AOJ will be directed to arrange for VA examinations addressing the claims for increased ratings as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to the disabilities at issue not already associated with the Veteran's file.

2.  Arrange for a VA examination to determine the current severity of the service connected degenerative joint disease of the left knee with laxity and right knee and bilateral shoulder sprains.  Range of motion testing in active motion and passive motion and weight-bearing and nonweight-bearing, should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional limitations resulting from the service connected degenerative joint disease of the left knee with laxity and right knee and bilateral shoulder sprains.  

3.  Arrange for VA examinations to determine the current severity of the service connected chronic urethritis and asthmatic bronchitis.  The examination with respect to asthmatic bronchitis should include pulmonary function testing.  

The examiners should describe the functional limitations resulting from the service connected chronic urethritis and asthmatic bronchitis.

4.  After completion of the above, the AOJ should readjudicate the claims on appeal.  To the extent any benefit sought in connection with these claims is denied, the AOJ should furnish the Veteran and his attorney with an appropriate SSOC.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




